Title: From John Adams to William Tudor, 27 May 1789
From: Adams, John
To: Tudor, William


          
            Dear Sir
            New York May. 27. 1789
          
          I have received your favour of the 18th. but cannot agree with you that “a considerable Period must elapse before the United States can arise to Greatness.”— They are already arrived at Greatness, and their greatest Misfortune is that they know it not.— The Politicians, if such there are, who think it best We never should be great are already disappointed. They may possibly contribute to keep others as ignorant as themselves; but they cannot annul the fact.— Men who think that Distinctions and Ranks ought not to exist, must think that Men ought to be annihilated.— I am amazed to read that “were We deprived of all intercourse with Europe this system might last for many years.” it could not exist an Hour.— it never did exist a moment. a Family a Clubb, a Parish, a Ship, cannot be governed in any Such Way.— How can Localities be destroyed in any Such Way.? It is high time for the Eastern States to despize their own Fools, and consider their Situation. Localities, I warrant you, will plague them Sufficiently if they do not. a late Locality, which propagated at the Same time a report in all the Southern States, that New England would not Vote for General Washington; and in the Northern states that Virginia, New York and South Carolina would not vote for General Washington: and in both that all were likely to unite in me, by which a Panick was Spread that I should be President and Washington Vice President: What think you of Such a Manæuvre? Is New England willing to be duped in this manner? Will they ever get rid of these Insults while they pursue, Such a Stupid System. They will distinguish nobody. The Southern States distinguish every body, who favours their Localities.— I See New England Out-generalled in so many Instances, that I begin to be ashamed that I was born there. The Senate, Sir, are constantly employed upon great Objects: but their Journal is not yet published. They have now the Impost Bill under consideration, and will reduce it to a reasonable System.
          All Applications must be made to the President whom the Constitution has wisely made the judge in the first Instance of all

Pretentions.— Mr Paine I suppose will apply for the department you mention.
          I expect now that Massachusetts will attempt to oversett the new Govt, by Setting up their State Govt, above the national Govt. — all other States yeild the Superiority decidedly.— But for fear John Adams should be distinguished above John Hancock, there is reason to apprehend that the Massachusetts will revolt.— Yet distinctions are of no Consequence.— Pray let Us learn common sense and common Consistency.—
          For myself, I care as little for distinctions as any of them.— But I know that Authority cannot be maintained nor Law executed without them.— I can live however as well without Government as they can.
          I am, dear sir yours
          
            J.A.
          
        